
	

113 HR 1096 IH: Enhancing the Quality of Parental Legal Representation Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1096
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Ms. Moore introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide funds to State courts for the provision of
		  legal representation to parents and legal guardians with respect to child
		  welfare cases.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing the Quality of Parental
			 Legal Representation Act of 2013.
		2.FindingsCongress finds the following:
			(1)In the Strengthening Abuse and Neglect
			 Courts Act of 2000, the Congress found that “under both Federal and State law,
			 the courts play a crucial and essential role in the Nation’s child welfare
			 system and in ensuring safety, stability, and permanence for abused and
			 neglected children under the supervision of that system”.
			(2)Child outcomes are
			 improved and courts function more effectively when all parties have quality
			 legal representation. Analysis of data from programs in New York and Michigan
			 revealed that more than 50 percent of children avoided unnecessary foster care
			 placement when all parties received high quality representation. According to
			 the American Bar Association, a pilot program in the State of Washington to
			 improve representation for parents resulted in “a 53.3 percent increase in the
			 rate of reunification”.
			(3)In New York,
			 children placed in foster care whose parents receive high quality legal
			 representation spent on average 4.5 months in placement compared to a statewide
			 average of 2½ years and re-entry rates of 1 percent
			 compared to 15 percent statewide.
			(4)According to the
			 American Bar Association, the cost per family for high quality legal services
			 in New York was approximately $6,000 over the life of a case as compared to
			 anywhere from $29,000 to $66,000 for 1 year of foster care for a child in New
			 York City in 2010.
			(5)Training and standards of representation
			 are necessary to ensure qualified representation. According to the American Bar
			 Association Center on Children and the Law, parental representation is “often
			 substandard, resulting in the failure of due process in these cases. As a
			 result, numerous children are needlessly separated from their parents for
			 extended periods of time and in many cases families are permanently severed
			 through termination of parental rights orders” and most States have no standard
			 training requirements for attorneys representing parents in their State.
			3.Amendments to the
			 Court Improvement Program
			(a)Provision of
			 legal representation for parents and legal guardians with respect to child
			 welfare casesSection 438(a)
			 of the Social Security Act (42 U.S.C. 629h(a)) is amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in paragraph
			 (4)(B), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(5)to provide legal representation for parents
				and legal guardians with respect to proceedings described in paragraph
				(1).
						.
				(b)ApplicationSection
			 438(b) of such Act (42 U.S.C. 629h(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end of subparagraph (B);
					(B)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)in the case of a grant for any purpose
				described in subsection (a)(5)—
								(i)a description of how the grant will be used
				to provide legal representation to parents and legal guardians;
								(ii)a
				description of how the court will prioritize the provision of legal
				representation, including how and when attorneys will be assigned to represent
				a parent or legal guardian; and
								(iii)a description of how courts and child
				welfare agencies on the local and State levels will collaborate and jointly
				plan for the collection and sharing of all relevant data and information to
				demonstrate how increased quality representation of parents and legal guardians
				with respect to child welfare cases will improve child and family
				outcomes.
								;
				and
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (C), by striking or;
					(B)in subparagraph (D), by striking and
			 (C) and inserting (C), and (D);
					(C)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(D)by inserting after
			 subparagraph (C) the following:
						
							(D)the purpose described in subsection (a)(5);
				or
							.
					(c)Amount of
			 grantSection 438(c)(1) is amended by striking and
			 (C) and inserting (C), and (D).
			(d)Allocation of
			 FundsSection 438(c)(3)(A) of such Act (42 U.S.C. 629h(c)(3)(A))
			 is amended—
				(1)by striking
			 and at the end of clause (iii);
				(2)by redesignating
			 clause (iv) as clause (v); and
				(3)by inserting after
			 clause (iii) the following:
					
						(iv)$10,000,000 for grants for the purpose
				described in subsection (a)(5);
				and
						.
				(e)FundingSection
			 436 of such Act (42 U.S.C. 629g) is amended—
				(1)in subsection (a),
			 by striking $345,000,000 and inserting
			 $355,000,000; and
				(2)in subsection (b)(2), by striking
			 $30,000,000 and inserting $40,000,000.
				
